DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 9/8/2021 Requirement for Restriction is withdrawn in light of the allowable subject matter common to both Inventions.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Pub. No. 2012/0199955, FIGs. 1A-2):  a thermal management package for a semiconductor device comprising: a dielectric material substrate (116a, paragraph [0029]); a high thermal conductivity slug (120/122, paragraph [0022]) disposed in a first window (see FIG. 1C) in the dielectric material substrate and held therein by a first bonding material (130, paragraph [0022]). 
However, regarding claims 1-6, the prior art failed to disclose or reasonably suggest the claimed thermal management package for a semiconductor device particularly characterized by the dielectric material substrate being a high dielectric constant material substrate; an outer substrate formed from a material having a low dielectric constant and having a second window formed therein; the high dielectric constant material substrate disposed in the second window in the low dielectric constant outer substrate and held therein by a second bonding material.
Similarly, the prior art discloses (US Pub. No. 2012/0199955, FIGs. 1A-2) a method for packaging a semiconductor device comprising: forming a first window (see FIG. 1C) in a dielectric constant material substrate (116a, paragraph [0029]); securing a high thermal conductivity slug (120/122, paragraph [0022]) in the first window by a first bonding material (130, paragraph [0022]); 
However, regarding claims 7-17, the prior art failed to disclose or reasonably suggest the claimed method for packaging a semiconductor device particularly characterized by the dielectric material substrate being a high dielectric constant material substrate; forming a pattern of conductive traces on a first major face of the high dielectric constant material substrate; forming a second window in an outer substrate formed from a material having a low dielectric constant; forming a pattern of conductive traces on a first major face of the low dielectric constant outer substrate; and securing the high dielectric constant material substrate into the second window in the low dielectric constant outer substrate by a second bonding material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896